Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 11/11/2021.
2.    Claims 1-21 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.

3. 	Claims 1, 5, 12, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9 and 10 of U. S. Patent No. 10,630494. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, Claim recites a status information includes negotiated speed, duplex setting, and other information about the “power negotiating grant” is not clear to examiner where this power negotiation grant comes from and how it is related to claim and/or it’s subject matter like duplex setting. However, examiner interprets the limitation as “a status information includes negotiated speed, of the inter-processor communication bus connected between the auxiliary processor and the main processor” for the purpose of examination.
21 recites the limitation "the power negotiating grant" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 5, 7-9, 12-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by hunter et al. (“Hunter”), U.S. Patent No.  8,935543.
Regarding Claims 1, 5 and 17, Hunter teaches a Power over Ethernet (PoE) system comprising:
a PoE Power Sourcing Equipment (PSE) [702], including a PSE Controller [712], connected to a first end of an Ethernet cable [Fig-8]; and
a PoE Powered Device (PD) [706], including a PD Controller [741], connected to a second end of the Ethernet cable [Fig-8], wherein the PoE PD further comprises:
a main processor [Fig-8(items 744 with 758)],
an auxiliary processor (item 741) configured to negotiate a power level with the PoE Power Sourcing Equipment (“741 is configured to support PoE negotiation with power sourcing equipment”) using a first data link layer (“over powered cable 722”) of the Ethernet Power over Ethernet (PoE) standard … able provide a powered device (PD) with up to  15.5 watts of DC power over … communication cable”) and col-2 lines: 8-68(also PD receives “PoE power”)], and further configured to hold the PoE Powered Device in a low power state [col-12 lines: 45-60(“power sourcing equipment (PSE) 702 provides … predetermined initial level power... to power up enough circuitry to conduct subsequent PoE power negotiation with power sourcing equipment” in order to receive “higher, negotiated power level”), and
a second data link layer (772), wherein
the main processor (744 with 758) is configured to communicate over the Ethernet cable using the second data link layer [ col-12 line: 61 to  col-13 line:3(communication takes place when determining presence of optional load 786 via 772)].
Regarding Claims 2, 8 and 15, Hunter teaches a switching device configured to receive a signal from auxiliary processor that transfers power from the auxiliary processor to the main processor after the power level negotiation [col-12 lines: 3-12(power conversion/distribution module 606 “distributes received PoE power to respective loads”) and 45-60(when “741 delivers power to … detection unit 758 and control unit 744”].
Regarding Claims 3, 9, Hunter teaches wherein the switching device comprises:
a power relay configured to direct electrical power supplied by a DC-DC converter to either the main processor or the auxiliary processor [col-1 lines: 20-33(“power sourcing device (PSE) is able to provide a powered device … DC power”)].
Regarding Claims 7 and 19,  Hunter teaches wherein the auxiliary processor is selected from the group consisting of a central processing unit (CPU) integrated circuit [Fig-8(integrated circuit 741)], and a state machine implemented on a field programmable gate array (FPGA).
Regarding Claim 12, Hunter teaches a powered device (PD) controller (541) suitable for use within a Power over Ethernet (PoE) PD, the PD controller comprising:
powered device controller circuitry (541);
a physical medium dependent sublayer (534); and
a data switch (534) operable to selectively connect either a first physical medium (522 for power negotiation) attachment sublayer or a second physical medium attachment sublayer (or powering 554) to the physical medium dependent sublayer [col-9 line: 63 to col-10 line: 41 Fig-6].
Regarding Claim 13, Hunter teaches the PD controller having each of the powered device controller circuitry (541), physical medium dependent sublayer (522), and data switch (534) are collocated on an integrated circuit chip [Fig-6].
Regarding Claim 14, Claim 14 is rejected on grounds corresponding to the reasons given above for claim 1 and Hunter furthermore discloses a method for initializing a Power over Ethernet (PoE) connection comprising:
 (b)    performing, at the PSE controller, a first power level classification in accordance with IEEE 802.3af; and

(e)    negotiating, when the second power level classification has not been performed, by the auxiliary processor, a power level classification using a link layer discovery protocol (LLDP) [col-9 line: 63 to col-10 line: 27( unit 541 negotiate power prior to detection unit 558 detects first and second optional load is present for discovery or their power level classification)].
Regarding claim 16, Hunter teaches enabling a data transfer switch by the auxiliary processor subsequent to the step of booting up the main processor [col-12 lines: 45-60(“741 delivers power to … detection unit 758 and control unit 744”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter as applied claim 1 above and Applicant’s Admitted Prior Art (hereinafter, “AAPA”).
Regarding Claims 11 and 20, Hunter teaches   an inter-processor communication bus (554) connected between the auxiliary processor and the main processor [Fig-6]. Hunter does not 
In the same field of endeavor (e.g., initializing a PoE device by an auxiliary processor), AAPA teaches an inter-processor communication bus connected between an auxiliary processor and a main processor [Fig-6(LLC sublayer 54 PD controller 21)]; and
said inter-processor communication bus configured to transfer status information from the auxiliary processor to the main processor prior to transferring power [Para: 0014 and 0015, status via data signal MDC and MDIO to “transmit data and Logical Link Control (LLC)” to encapsulate network layer protocol].
Accordingly, one of ordinary skill in the art at the time of the invention was applied would modify Hunter’s teachings of an inter-processor communication bus connected between the auxiliary processor and the main processor with AAPA’s teachings of an inter-processor communication bus connected between an auxiliary processor and a main processor and the inter-processor communication bus configured to transfer status information from the auxiliary processor to the main processor prior to transferring power for the purpose of  getting the main processor update itself in order to be ready for next boot process. 
Regarding Claims 4 and 10, Hunter teaches switching device is configured to direct electrical power supplied by a DC-DC converter to either the main processor or the auxiliary processor as set forth above. One of ordinary skill in the art can utilize a transistor as switching device to direct electrical power supplied by a DC-DC converter to either the main processor or the auxiliary processor based on design requirement.
7.	Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, AAPA and Radermacher et al (“Raderm”), U.S. Patent Application Pub No. 2018/0019884.
Regarding Claims 6 and 18, Hunter teaches all the limitation of claims 6 and 18 as described rejecting claims 1 and 17 above.    Hunter does not disclose expressly a non-volatile memory associated with the auxiliary processor and configured to store a MAC address associated with the main processor, and a required PoE power level.
In the same field of endeavor, (e.g., initializing a PoE device by an auxiliary processor), AAPA teaches a memory associated with the auxiliary processor and configured to store a MAC address associated with the main processor [AAPA, 0012 and 0015] and a required PoE power level [AAPA, Para: 0006(when controller applies classification voltage back to PSE controller 11)]. 
Accordingly, one of ordinary skill in the art at the time of the invention was applied would modify Hunter’s teachings of an auxiliary processor negotiating power for a powered device in PoE environment with AAPA’s teachings of a memory associated with the auxiliary processor and configured to store a MAC address associated with the main processor and a required PoE power level for the purpose of  having all information readily available for the main processor for next boot period in order to fast track the boot process. 
Also in the same field of endeavor (e.g., networking equipment powered by other network equipment over wired data telecommunication network connection), Raderm teaches a powered device including a non-volatile memory containing powered device class information [ Para: 0078].
.

8.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Takumi Kitabayashi (“Kitabayashi”), U.S. Patent No. 10,666723.
Regarding Claim 21, Hunter-AAPA teaches   an inter-processor communication bus (554) connected between the auxiliary processor and the main processor [Fig-6] configured to transfer status information from the auxiliary processor to the main processor prior to transferring power as set forth above. Hunter-AAPA does not disclose expressly wherein such status information includes negotiated speed, duplex setting, and other information about the power negotiating grant. 
In the same field of endeavor (e.g., data transmitting among devices based on communication speed), Kitabayashi teaches a communication status between multiple communication devices, wherein such status information includes negotiated speed, duplex setting, and other information about the power negotiating grant [col-2 lines: 4-20(“a communication status data set indicating a communication speed at which the plural distribution data communication device communicates with each of its counter parties”)]. 

.

Response to Arguments
9.	Applicant's arguments filed on 11/11/21 have been fully considered but they are not persuasive. Applicant argues regarding Claim 1 that “an auxiliary processor configured to negotiate a power level with the PoE Power Sourcing Equipment using a first data link layer … wherein the main processor is configured to communicate over the Ethernet cable using the second data link layer” because “Hunter fails to disclose at least the claim feature of the “auxiliary processor ...” and other claim features, as presently recited … First, in the recited claim feature of “an auxiliary processor configured to negotiate a power level with the PoE Power Sourcing Equipment using a first data link layer of the Ethernet … Secondly, there is no discussion in Hunter that the communications take place using data link layers. Thirdly, in Hunter, there is also no discussion of the non- combined PD port unit 741 … performing any negotiating”. Examiner disagrees.
Hunter teaches Power over Ethernet (PoE) system including a PD is “IEEE 802.3af-2003 Power over Ethernet (PoE) standard … able provide a powered device (PD) with up to  15.5 watts of DC power over … communication cable” [col-1 lines: 21-34] with power sourcing equipment (PSE) and further teaches “PoE powered device is … configured to negotiate receipt of a level of PoE power from a power sourcing equipment (PSE)” [col-2 lines:8-12 and col-12 lines: 45-60]. In other words, PD is communicating with PSE a “level of PoE power” from PSE on a communication link (722) which is negotiation between two components and claim does not further define how the negotiation takes place. Therefore, Hunter teaches the argued feature of negotiation of power on communication layer as to the extent it is claimed. In response to applicant’s statement a second data link layer, wherein the main processor is configured to communicate over the Ethernet cable using the second data link layer,” there is only one Ethernet cable. The Office cites the use of two cables” examiner likes assert claim simply recite “the main processor is configured to communicate over the Ethernet cable using the second data link layer”. Hunter’s main processor (items 744 with 758) is configured to communicate over cable using the second data link (772) layer [col-12 line: 61 to col-13 line: 3(communication takes place when determining presence of optional load 786 via 772)]. Therefore, the argument is not persuasive.

	Applicant further argues regarding claim 2 that hunter does not disclose “switching device configured to receive a signal from auxiliary processor that transfers power from the auxiliary processor to the main processor after the power level negotiation”. Examiner disagrees. Hunter teaches a component power conversion/distribution module 606 that “distributes received PoE power to respective loads” [col-12 lines: 3-12] and the transfer the .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187